Citation Nr: 0410136	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from May 2, 1989, to September 
25, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

This case is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  

Specifically, the VCAA provides that, upon receipt of a complete 
or substantially complete application, VA is required to notify 
the claimant and the claimant's representative, if any, of any 
information necessary to substantiate the claim and to indicate 
which information should be provided by the claimant and which 
information VA will attempt to obtain.  See 38 C.F.R § 
3.159(b)(1).  The Board notes, however, that a review of the 
record shows the veteran has not been notified of the VCAA and how 
it applies to this claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2)(ii), a regulation which had allowed the Board to 
provide the requisite VCAA notice without remanding such matters 
to the RO.  Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  
Therefore, the service connection issue on appeal must be remanded 
for further development.

Although the Board regrets the delay, the Court has made it clear 
that failure to adequately show compliance with VCAA notice 
requirements and Board failure to enforce compliance with such 
notice requirements is remandable error.  Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant with an appropriate letter 
to ensure compliance with all VCAA notice and assistance 
requirements.  The RO should ensure that the appellant has been 
advised of (a) the information and evidence not of record that is 
necessary to substantiate his claim, (b) the information and 
evidence that VA will seek to provide, and (c) the information and 
evidence that the appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

3.  After completion of the above and any additional development 
deemed necessary, the RO should review the issue on appeal, with 
consideration of all applicable laws and regulations.  If the 
issue on appeal remains denied, the appellant and his 
representative should be furnished an appropriate supplemental 
statement of the case and afforded the opportunity to respond.  
The case should then be returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





